

OMNITEK ENGINEERING CORP.


INDEMNIFICATION AGREEMENT


This Indemnification Agreement (“Agreement”) is effective as of
[_______________] (the “Effective Date”) by and between Omnitek Engineering
Corp., a California corporation (the “Company” or “Omnitek”), and
[_________________] (“Indemnitee”). For purposes of this Agreement, the
“Company” shall be deemed to include Omnitek and its subsidiaries, as
appropriate.


RECITALS


A.           Whereas, in order to induce Indemnitee to provide, or continue to
provide, services to the Company, the Company wishes to provide for the
indemnification of, and advancement of expenses to, Indemnitee to the maximum
extent permitted by law;


B.           Whereas, Indemnitee does not regard the current protection
available as adequate under the present circumstances, and the Indemnitee and
other directors, officers, employees, agents and fiduciaries of the Company may
not be willing to continue to serve in such capacities without additional
protection;


C.           Whereas, it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify, and to advance expenses on behalf
of, Indemnitee to the fullest extent permitted by applicable law so that
Indemnitee will serve or continue to serve the Company free from undue concern
that he or she will not be so indemnified.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and Indemnitee’s agreement to
provide, or continue to provide, services to the Company, the Company and
Indemnitee hereby agree as set forth below.


1.           Certain Definitions.


(a)           “Claim” shall mean any threatened, pending or completed action,
suit, proceeding or alternative dispute resolution mechanism, or any hearing,
inquiry or investigation that Indemnitee in good faith believes might lead to
the institution of any such action, suit, proceeding or alternative dispute
resolution mechanism, whether civil, criminal, administrative, whether formal or
informal, investigative or other.


(b)           References to the “Company” shall include, in addition to Omnitek,
any constituent corporation (including any constituent of a constituent)
absorbed in a consolidation or merger to which Omnitek (or any of its wholly
owned subsidiaries) is a party which, if its separate existence had continued,
would have had power and authority to indemnify its directors, officers,
employees, agents or fiduciaries, so that if Indemnitee is or was a director,
officer, employee, agent or fiduciary of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee, agent or fiduciary of another corporation, partnership, joint
venture, employee benefit plan, trust or other enterprise, Indemnitee shall
stand in the same position under the provisions of this Agreement with respect
to the resulting or surviving corporation as Indemnitee would have with respect
to such constituent corporation if its separate existence had continued.
 
 
Page 1 of 10
 
 

--------------------------------------------------------------------------------

 
 
 
(c)           “Expenses” shall mean any and all expenses (including attorneys’
fees and all other costs, expenses and obligations) incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, to be a witness in or to participate in, any
action, suit, proceeding, alternative dispute resolution mechanism, hearing,
inquiry or investigation, whether formal or informal.


(d)           “Expense Advance” shall mean an advance payment of Expenses to
Indemnitee pursuant to Section 3(a).


(e)           “Indemnifiable Event” shall mean any event or occurrence related
to the fact that Indemnitee is or was a director, officer, employee, agent or
fiduciary of the Company, or any subsidiary of the Company, or is or was serving
at the request of the Company as a director, officer, employee, agent or
fiduciary of another corporation, partnership, joint venture, trust or other
enterprise, or by reason of any action or inaction on the part of Indemnitee
while serving in such capacity.


(f)           “Independent Legal Counsel” shall mean an attorney or firm of
attorneys, selected in accordance with the provisions of Section 3(e) hereof,
who shall not have otherwise performed services for the Company or Indemnitee
within the last three years (other than with respect to matters concerning the
rights of Indemnitee under this Agreement, or of other indemnitees under similar
indemnity agreements).


(g)           “Non-Party Directors” shall mean those members of the Board
consisting of directors who are not parties to the Claim.


(h)           “Other Liabilities” shall mean judgments, fines, penalties and
amounts paid in settlement (if such settlement is approved in advance by the
Company, which approval shall not be unreasonably withheld) of any Claim
regarding any Indemnifiable Event and any federal, state, local or foreign taxes
imposed on the Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement.


(i)           References to “other enterprises” shall include employee benefit
plans; references to “fines” shall include any excise taxes assessed on
Indemnitee with respect to an employee benefit plan; and references to “serving
at the request of the Company” shall include any service as a director, officer,
employee, agent or fiduciary of the Company which imposes duties on, or involves
services by, such director, officer, employee, agent or fiduciary with respect
to an employee benefit plan, its participants or its beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the interest of the participants and beneficiaries of an employee benefit
plan, Indemnitee shall be deemed to have acted in a manner “not opposed to the
best interests of the Company” as referred to in this Agreement.


(j)           “Reviewing Party” shall mean an election made from among the
following: (i) those members of the Board who are Non-Party Directors even
though less than a quorum; (ii) a committee of Non-Party Directors designated by
a majority of the Non-Party Directors, even though less than a quorum; or
(iii) Independent Legal Counsel selected by the Indemnitee and approved by the
Company (which approval shall not be unreasonably withheld).
 
2.           Indemnification.


(a)           Indemnification of Expenses and Other Liabilities. The Company
shall indemnify Indemnitee to the fullest extent permitted by law if Indemnitee
was or is or becomes a party to or witness or other participant
 
 
Page 2 of 10
 
 

--------------------------------------------------------------------------------

 
 
 
in, or is threatened to be made a party to or witness or other participant in,
any Claim by reason of (or arising in part out of) any Indemnifiable Event
against Expenses and Other Liabilities, including all interest, assessments and
other charges paid or payable in connection with or in respect of such Expenses.
Indemnitee hereby agrees to repay to the Company all amounts advanced to
Indemnitee hereunder if it is ultimately determined that Indemnitee is not
entitled to indemnification hereunder. Other than in respect of Expense Advances
paid in accordance with Section 3(a) hereof, such payment of Expenses shall be
made by the Company as soon as practicable but in any event no later than five
(5) business days after written demand by Indemnitee therefor is presented to
the Company.


(b)           Determination of Right to Indemnification. Unless otherwise
provided in Section 11 hereof, the Company shall indemnify Indemnitee pursuant
to Section 2(a) if Indemnitee has not failed to meet the applicable standard of
conduct for indemnification. With respect to all matters arising concerning
whether or not the Indemnitee has met the applicable standard of conduct, the
Indemnitee shall be entitled to select the Reviewing Party. The Reviewing Party
shall determine whether and to what extent Indemnitee would be permitted to be
indemnified under applicable law and the Company and Indemnitee agree to abide
by such determination, which, if made by Independent Legal Counsel shall be made
in a written opinion.


(c)           Mandatory Payment of Expenses. Notwithstanding any other provision
of this Agreement other than Section 11 hereof, to the extent that Indemnitee
has been successful on the merits or otherwise, including, without limitation,
the dismissal of an action without prejudice, in defense of any Claim regarding
any Indemnifiable Event, Indemnitee shall be indemnified against all Expenses
incurred by Indemnitee in connection therewith.


3.           Expenses; Indemnification Procedure.


(a)           Advancement of Expenses. The Company shall advance all Expenses
incurred by Indemnitee. The advances to be made hereunder shall be paid by the
Company to Indemnitee as soon as practicable but in any event no later than 30
days after written demand by Indemnitee therefor to the Company. Indemnitee
hereby agrees to repay to the Company all amounts advanced to Indemnitee
hereunder if it is ultimately determined that Indemnitee is not entitled to
indemnification hereunder. The Company’s obligation to advance Expenses shall
terminate with respect to any Claim as to which the Indemnitee shall have
entered a plea of guilty or nolo contendere, or an equivalent plea acknowledging
guilt.


(b)           Notice/Cooperation by Indemnitee.  Indemnitee shall, as a
condition precedent to Indemnitee’s right to be indemnified under this
Agreement, give the Company notice in writing as soon as practicable of any
Claim made against Indemnitee for which indemnification will or could be sought
under this Agreement; provided however that the failure to so provide notice to
the Company shall not relieve the Company from any liability that it may have to
Indemnitee hereunder unless the Company’s ability to participate in the defense
of such claim was materially and adversely affected by such failure. Notice to
the Company shall be directed to the Chief Executive Officer of the Company at
the address shown on the signature page of this Agreement (or such other address
as the Company shall designate in writing to Indemnitee). In addition,
Indemnitee shall give the Company such information and cooperation as it may
reasonably require and as shall be within Indemnitee’s power, to the extent that
doing so is consistent with the exercise of the Indemnitee’s rights under the
federal and state Constitutions. Company shall provide Indemnitee with such
information and cooperation as Indemnitee may reasonably require, to the extent
that doing so is consistent with the Company’s obligation to cooperate with
regulatory or law enforcement agencies.
 
 
Page 3 of 10
 
 

--------------------------------------------------------------------------------

 
 
 
(c)           No Presumptions; Burden of Proof.  For purposes of this Agreement,
the termination of any Claim by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.


(d)           Notice to Insurers. If, at the time of the receipt by the Company
of a notice of a Claim pursuant to Section 3(b) hereof, the Company has
liability insurance in effect which may cover such Claim, the Company shall give
prompt notice of the commencement of such Claim to the insurers in accordance
with the procedures set forth in the respective policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such Claim in
accordance with the terms of such policies. The Company shall keep Indemnitee
reasonably informed as to the status of all relevant insurance matters.


(e)           Selection of Counsel. In the event the Company shall be obligated
hereunder to pay the Expenses of any Claim the Company, if appropriate, shall be
entitled to assume the defense of such Claim with counsel approved by Indemnitee
(not to be unreasonably withheld) upon the delivery to Indemnitee of written
notice of the Company’s election so to do. After delivery of such notice,
approval of such counsel by Indemnitee and the retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees of counsel subsequently incurred by Indemnitee with respect to the same
Claim; provided that, (i) Indemnitee shall have the right to employ Indemnitee’s
separate counsel in any such Claim at Indemnitee’s own expense and (ii) if
(A) the employment of separate counsel by Indemnitee has been previously
authorized by the Company, (B) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of any such defense, or (C) the Company shall not continue to retain
such counsel to defend such Claim, then the fees and expenses of Indemnitee’s
separate counsel shall be considered an Expense.


4.           Additional Indemnification Rights; Nonexclusivity; Company
Obligations Primary.


(a)           Scope. The Company hereby agrees to indemnify the Indemnitee to
the fullest extent permitted by law, notwithstanding that such indemnification
is not specifically authorized by the other provisions of this Agreement, the
Company’s Articles of Incorporation, the Company’s Bylaws (as now or hereafter
in effect) or by statute. In the event of any change after the date of this
Agreement in any applicable law, statute or rule which expands the right of a
California corporation to indemnify a member of its board of directors or an
officer, employee, agent or fiduciary, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits afforded by
such change. In the event of any change in any applicable law, statute or rule
which narrows the right of a California corporation to indemnify a member of its
board of directors or an officer, employee, agent or fiduciary, such change, to
the extent not otherwise required by such law, statute or rule to be applied to
this Agreement, shall have no effect on this Agreement or the parties’ rights
and obligations hereunder except as set forth in Section 11(a) hereof.


(b)           Nonexclusivity. The indemnification provided by this Agreement
shall be in addition to any rights to which Indemnitee may be entitled under the
Company’s Certificate of Incorporation, its Bylaws (as now hereafter in effect),
any other agreement, any vote of shareholders or disinterested directors, the
General Corporation Law of the State of California, or otherwise. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity even
though Indemnitee may have ceased to serve in such capacity.
 
 
Page 4 of 10
 
 

--------------------------------------------------------------------------------

 
 
 
(c)           Company Obligations Primary.  The Company agrees with Indemnitee
that the Company is the indemnitor of first resort of Indemnitee with respect to
matters for which indemnification is provided under this Agreement and that the
Company will be obligated to make all payments due to or for the benefit of
Indemnitee under this Agreement without regard to any rights that Indemnitee may
have against the Other Indemnitor. The Company hereby waives any equitable
rights to contribution or indemnification from the Other Indemnitor in respect
of any amounts paid to Indemnitee hereunder. The Company further agrees that no
payment of Expenses or Other Liabilities by the Other Indemnitor to or for the
benefit of Indemnitee shall affect the obligations of the Company hereunder, and
that the Company shall be obligated to repay the Other Indemnitor for all
amounts so paid or reimbursed to the extent that the Company has an obligation
to indemnify Indemnitee for such Expenses or Other Liabilities hereunder.
 
5.           Contribution.


(a)           Whether or not the indemnification provided in Section 2 hereof is
available, in respect of any threatened, pending or completed action, suit or
proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such action, suit or proceeding), the Company shall, unless
indemnification would not be available as a result of Section 11 hereof, pay, in
the first instance, the entire amount of any judgment or settlement of such
action, suit or proceeding without requiring Indemnitee to contribute to such
payment and the Company hereby waives and relinquishes any right of contribution
it may have against Indemnitee. The Company shall not enter into any settlement
of any action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee.


(b)           Without diminishing or impairing the obligations of the Company
set forth in the preceding subparagraph, if, for any reason, Indemnitee shall
elect or be required to pay all or any portion of any judgment or settlement in
any threatened, pending or completed action, suit or proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in such action,
suit or proceeding), the Company shall contribute to the amount of expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred and paid or payable by Indemnitee in proportion
to the relative benefits received by the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, from the transaction from which
such action, suit or proceeding arose; provided, however, that the proportion
determined on the basis of relative benefit may, to the extent necessary to
conform to law, be further adjusted by reference to the relative fault of the
Company and all officers, directors or employees of the Company other than
Indemnitee who are jointly liable with Indemnitee (or would be if joined in such
action, suit or proceeding), on the one hand, and Indemnitee, on the other hand,
in connection with the events that resulted in such expenses, judgments, fines
or settlement amounts, as well as any other equitable considerations which the
Law may require to be considered. The relative fault of the Company and all
officers, directors or employees of the Company, other than Indemnitee, who are
jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, shall be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.
 

Page 5 of 10
 
 

--------------------------------------------------------------------------------

 



(c)           The Company hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Company, other than Indemnitee, who may be jointly
liable with Indemnitee.


(d)           To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever other than the reasons set forth in Section 11 hereof, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for judgments, fines, penalties, excise taxes,
amounts paid or to be paid in settlement and/or for Expenses and Other
Liabilities, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such proceeding in order to reflect (i) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such proceeding; and/or (ii) the
relative fault of the Company (and its directors (other than Indemnitee)
officers, employees and agents) and Indemnitee in connection with such event(s)
and/or transaction(s).


6.           Settlement.  The Company acknowledges that a settlement or other
disposition short of final judgment may be successful if it permits a party to
avoid expense, delay, distraction, disruption and uncertainty. In the event that
any action, claim or proceeding to which Indemnitee is a party is resolved in
any manner other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such action, suit or
proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof.


7.           No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, provision of the Company’s Certificate of
Incorporation, Bylaw (as now or hereafter in effect) or otherwise) of the
amounts otherwise indemnifiable hereunder.


8.           Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses or Other Liabilities incurred in connection with any Claim,
but not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion of such Expenses and Other
Liabilities to which Indemnitee is entitled.


9.           No Imputation. The knowledge or actions, or failure to act, of any
director, officer, agent or employee of the Company or the Company itself shall
not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.


10.           Liability Insurance. For the duration of Indemnitee’s service as a
director or officer or other agent of the Company, and thereafter for so long as
Indemnitee shall be subject to any pending or possible Claim by reason of any
Indemnifiable Event, the Company shall use commercially reasonable efforts
(taking into account the scope and amount of coverage available relative to the
cost thereof) to cause to be maintained in effect policies of liability
insurance providing coverage for directors and officers of the Company that are
at least substantially comparable in scope and amount to that provided by the
Company’s current policies of directors’ and officers’ liability insurance. To
the extent the Company maintains liability insurance applicable to directors,
officers, employees, agents or fiduciaries, Indemnitee shall be covered by such
policies in such a manner as to provide Indemnitee the same rights and benefits
as are provided to the most favorably insured of the Company’s directors, if
Indemnitee is a director; or of the Company’s officers, if Indemnitee is not a
director of the Company but is an officer; or of the Company’s key employees,
agents or fiduciaries, if Indemnitee is not an officer or director but is a key
employee, agent or fiduciary.
 
 
Page 6 of 10
 
 

--------------------------------------------------------------------------------

 



11.               Exceptions. Notwithstanding any other provision of this
Agreement, the Company shall not be obligated pursuant to the terms of this
Agreement:


(a)           Excluded Action or Omissions. To indemnify Indemnitee for acts,
omissions or transactions if a final decision by a court having jurisdiction in
the matter shall determine that such indemnification is prohibited by applicable
law.


(b)           Claims Initiated by Indemnitee. To indemnify Expenses or Other
Liabilities or advance Expenses to Indemnitee with respect to Claims initiated
or brought voluntarily by Indemnitee and not by way of defense, except (i) with
respect to actions or proceedings brought to establish or enforce a right to
indemnification under this Agreement or any other agreement or insurance policy
or under the Company’s Certificate of Incorporation or Bylaws now or hereafter
in effect relating to Claims for Indemnifiable Events, (ii) in specific cases if
the Board of Directors has approved the initiation or bringing of such Claim, or
(iii) as otherwise required under Section 145 of the California General
Corporation Law, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advance Expense payment or insurance recovery,
as the case may be.


(c)           Lack of Good Faith. To indemnify Indemnitee for any Expenses or
Other Liabilities incurred by the Indemnitee with respect to any proceeding
instituted by Indemnitee to enforce or interpret this Agreement, if a court of
competent jurisdiction determines that each of the material assertions made by
the Indemnitee in such proceeding was not made in good faith or was frivolous.


(d)           Claims Under Section 16(b). To indemnify Indemnitee for the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute; provided that the Company shall
advance Expenses in connection with Indemnitee’s defense of a claim under
Section 16(b), which advances shall be repaid to the Company if it is ultimately
determined that Indemnitee is not entitled to indemnification of such Expenses.


12.           Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.


13.           Binding Effect; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), spouses, heirs and
personal and legal representatives. The Company shall require and cause any
successor (whether direct or indirect, and whether by purchase, merger,
consolidation or otherwise) to all, substantially all, or a substantial part, of
the business or assets of the Company, by written agreement in form and
substance satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place. This Agreement
shall continue in effect regardless of whether Indemnitee continues to serve as
a director, officer, employee, agent or fiduciary (as applicable) of the Company
or of any other enterprise at the Company’s request.
 
 
Page 7 of 10
 
 

--------------------------------------------------------------------------------

 



14.           Notice. All notices, requests, demands and other communications
under this Agreement, shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given or within five (5) business days if mailed to the party to whom
notice is to be given, by first-class mail, registered, or certified, postage
prepaid and properly addressed as follows:


If to Omnitek, addressed to:
Omnitek Engineering Corp.
Attn: Werner Funk, President
1945 S. Rancho Santa Fe Road
San Marcos, CA 92078


If to Indemnitee, addressed to:
[_______________________]
________________________
________________________


15.           Governing Law; Venue.  This Agreement is being executed and
delivered, and is intended to be performed, in the State of California, and to
the extent permitted by law, the execution, validity, construction, and
performance of this Agreement shall be construed and enforced in accordance with
the laws of the State of California without giving effect to conflict of law
principles.  This Agreement shall be deemed made and entered into in San Diego
County, State of California and venue for any Proceeding as defined below, in
connection with this Agreement shall be in San Diego County, California.


16.           Waiver of Jury Trial.  The Parties hereto hereby voluntarily and
irrevocably waive trial by jury in any Proceeding brought in connection with
this Agreement, any of the related agreements and documents, or any of the
transactions contemplated hereby or thereby. For purposes of this Agreement,
“Proceeding” includes any threatened, pending, or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing, or any other actual, threatened, or completed
proceeding, whether brought by or in the right of any party or otherwise and
whether civil, criminal, administrative, or investigative, in which a Party was,
is, or will be involved as a party or otherwise.


17.           Attorneys’ Fees. In the event that any action is instituted by
Indemnitee under this Agreement or under any liability insurance policies
maintained by the Company to enforce or interpret any of the terms hereof or
thereof, Indemnitee shall be entitled to be paid all Expenses incurred by
Indemnitee with respect to such action, regardless of whether Indemnitee is
ultimately successful in such action, and shall be entitled to the advancement
of Expenses with respect to such action, unless as a part of such action a court
of competent jurisdiction over such action determines that each of the material
assertions made by Indemnitee as a basis for such action was not made in good
faith or was frivolous. In the event of an action instituted by or in the name
of the Company under this Agreement to enforce or interpret any of the terms of
this Agreement, Indemnitee shall be entitled to be paid all Expenses incurred by
Indemnitee in defense of such action (including costs and Expenses incurred with
respect to Indemnitee’s counterclaims and cross-claims made in such action), and
shall be entitled to the advancement of Expenses with respect to such action.

Page 8 of 10
 
 

--------------------------------------------------------------------------------

 
 
 
18.           Severability. The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.
Furthermore, to the fullest extent possible, the provisions of this Agreement
(including, without limitations, each portion of this Agreement containing any
provision held to be invalid, void or otherwise unenforceable, that is not
itself invalid, void or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or
unenforceable.


19.           Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.


20.           Amendment and Termination. Due to the uncertain application of any
statutes of limitations that may govern any Claim, this Agreement shall be of
indefinite duration. No amendment, modification, termination or cancellation of
this Agreement shall be effective unless it is in writing signed by both the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed to be or shall constitute a waiver of any other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver.


21.           Integration and Entire Agreement. This Agreement sets forth the
entire understanding between the parties hereto and supersedes and merges all
previous written and oral negotiations, commitments, understandings and
agreements relating to the subject matter hereof between the parties hereto. If
the Company and Indemnitee have previously entered into an indemnification
agreement providing for indemnification of Indemnitee by the Company, the
parties’ entry into this Indemnification Agreement shall be deemed to amend and
restate such Indemnification Agreement to read in its entirety as, and to be
superseded by, this Indemnification Agreement.


22.           No Construction as Employment Agreement. Nothing contained in this
Agreement shall be construed as giving Indemnitee any right to be retained in
the employ of the Company or any of its subsidiaries or affiliated entities.


23.           Counterparts; Facsimile Signatures.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one and the same
agreement.  Facsimile signatures shall be sufficient for execution of this
Agreement.


24.           Independent Advice of Counsel. The Parties hereto, and each of
them, represent and declare that in executing this Agreement they relied solely
upon their own judgment, belief, knowledge and the advice and recommendations of
their own independently selected counsel, concerning the nature, extent, and
duration of their rights and claims, and that they have not been influenced to
any extent whatsoever in executing the Agreement by any representations or
statements covering any matters made by any other party or that party’s
representatives hereto.




*** Signature Page Follows***



Page 9 of 10
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.
 
 

   OMNITEK ENGINEERING CORP.              
_______________________________________________________________________   By:
Werner Funk   Its:  President and CEO               AGREED AND ACCEPTED        
  INDEMNITEE              
_______________________________________________________________________   Name
and Signature of Indemnitee]    

 


Page 10 of 10
 
 

--------------------------------------------------------------------------------

 
